Title: Augustus B. Woodward to Thomas Jefferson, 3 June 1809
From: Woodward, Augustus B.
To: Jefferson, Thomas


          New-York, june 3. 1809.
          Your letter of may 27. awakens, sir, anew, my sense of your undeviating kindness and condescension.—
            The system, of which the work I have transmitted is a partial developement, was formed in 1795, in rockbridge; and just before I had the happiness of a first interview at monticello. The result of the presidential elections of 1796, and 1800, prevented me from presenting it to the public. In the latter instance, and during the ensuing eight years, it would have appeared to me particularly unseasonable; a truly republican administration requiring every kind of honorable support.
          I found the situation of the public concerns more propitious to an introductory investigation of this subject, at the present æra, than it was ever likely to be, during my life; or that short period, in which it is permitted to an individual to be useful. In this long interval I had full opportunity to consider the subject, deliberately; and, if my mind had not cordially approved a change, at some period, these propositions would have been forever suppressed.
          I transmit you, sir, a prospective view of the whole subject, so far as relates to the executive department. The discussion of the legislative part, and the establishment of a national system of jurisprudence, are too remote in prospect to permit me the pleasure of a communication of them.
          In the course of time, europe, and the events in it, will cease to be so interesting to us, as they have been. Our power, already firm, is sensibly advancing; and the foundation is laid for every production and manufacture desirable to a nation. France has failed in the republican experiment, less from the particular modifications of either her legislature, or executive; than from the want of republican habits in the people. I doubt not that under any other arrangement of the executive authority the event would have been equally unfavorable to liberty.
           Asia, and particularly China, ought not to be pretermitted in our comparisons. We shall attain a permanent, or asiatic population, at a period more early than we are aware of; and in proportion as we approach it, the present construction of our executive will prove  incommodious.
          I apprehend not the establishment of a monarchy in the United States; but I greatly fear a separation of them, if our political institutions, and particularly the construction of the executive, cannot be rendered more appropriate to our national circumstances.—
          
          That the wing of time may not cease to fan with a sweet felicity the retirement of monticello; and him, who enjoys in its elevated shades, the grateful veneration of a free and magnanimous nation; is the constant wish of one, who bears for you, Sir, a respect, alike cordial, and unlimited.A. B. Woodward.
        